Citation Nr: 0729944	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  99-11 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-operative 
residuals of prostate cancer, to include as due to exposure 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied entitlement to service connection for 
prostate cancer as a result of exposure to ionizing 
radiation.  In May 2001, he testified before the Board at a 
hearing held at the RO.  A copy of the hearing transcript is 
associated with the claims file. 

In July 2001, the Board issued a decision which denied the 
claim.  The veteran then appealed the Board's decision to the 
Court of Appeals for Veterans Claims (Court).  In January 
2003, a Joint Motion for Remand was filed with the Court.  By 
a January 2003 Order, the Court granted the Joint Motion and 
directed that the claim be remanded for compliance with the 
instructions therein.  In December 2003, the Board remanded 
the claim for additional development.  In June 2006, he was 
notified that the Board member who conducted the May 2001 
hearing was no longer employed by the Board.  Because the 
appellant did not specifically waive the right for another 
hearing before a Board Member who would participate in making 
the final decision on the claim, in March 2007 the Board 
remanded the claim so that another travel board hearing could 
be scheduled.  See 38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. §§ 20.704, 20.707 (2006).  A July 2007 hearing date 
was scheduled however the veteran failed to report and has 
not filed a motion for a new hearing date.  Accordingly, the 
case will be decided as though the request for hearing has 
been withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation as a result 
of his in-service duties involving atmospheric nuclear 
testing.

2.  The veteran has been diagnosed with a radiogenic disease.
3.  The competent medical evidence does not demonstrate that 
the veteran's prostate cancer was incurred in or aggravated 
by his active service, manifested to a compensable degree 
within five years following his separation from service, or 
is proximately due to or the result of exposure to ionizing 
radiation.


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2004; a rating 
decision in August 1998; a statement of the case in February 
1999; and a supplemental statement of the case in September 
1999.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the October 2006 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In addition, the 
veteran has not referred to any additional, unobtained, or 
available and relevant evidence.  VA has also obtained a 
medical examination and medical opinions in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including prostate cancer, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation- 
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3). In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation do not include non-neoplastic skin lesions, 
retinopathy, or peripheral neuropathy.  38 C.F.R. 
§ 3.311(b)(2)(iii).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in- 
service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or 
§ 3.311.
Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for prostate cancer on 
a direct or presumptive basis.

The veteran alleges that in March 1955, he was at the Yucca 
Flat, Nevada test site as a member of Company A of the 95th 
Engineering Battalion.  Specifically, he alleges that he was 
exposed to at least two bomb blasts in service.

The veteran's service records reflect that he participated in 
atmospheric nuclear weapon testing in Operation Teapot in 
1955.  As outlined in 38 C.F.R. § 3.309(d)(3), atmospheric 
nuclear weapon testing is considered a "radiation-risk 
activity."  As the veteran has been determined to have 
participated in a "radiation risk activity" he meets the 
criteria for qualification as a "radiation exposed" 
veteran.  As a "radiation exposed" veteran, the level of 
his radiation need not be documented, provided that he has 
been diagnosed with a disease enumerated in 38 C.F.R. 
§ 3.309(d)(2).  In this case, the veteran has been diagnosed 
with prostate cancer, which is not a disease listed at 
38 C.F.R. § 3.309(d)(2).  However, prostate cancer is a 
disorder listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic 
disease.  Thus, in order to be entitled to service connection 
on that basis, his prostate cancer must be determined by the 
VA Under Secretary of Health to be related to ionizing 
radiation exposure while in service, or otherwise to be 
linked medically to ionizing radiation exposure while in 
service.

The veteran's September 1955 separation examination report is 
void of findings, complaints, symptoms, or a diagnosis of a 
genitourinary condition.

Post-service medical records consist of private treatment 
records from his family physician, Dr. Elliott, and 
urologist, Dr. Edgerton.  A September 1996 record shows that 
he then presented with complaints of right groin pain.  Upon 
examination, he was diagnosed with renal cell carcinoma.  A 
February 1997 reports that he was treated in 1994 for cancer 
of the prostate and underwent a radical prostatectomy.  In 
September 1996, he presented with findings suggestive of 
renal cell carcinoma.  A radical nephrectomy followed which 
confirmed renal cell carcinoma with some invasion of the 
small veins.  The urologist opined that he should qualify for 
disability following two significant cancers involving the 
prostate and kidney.  The impressions were adenocarcinoma of 
the prostate and renal cell carcinoma.  In a September 1997 
opinion, the urologist reported that he had two different 
neoplasms, prostatic adenocarcinoma and renal cell carcinoma, 
and that there was no relationship between these two 
different neoplasms.

In June 1998, VA obtained a radiation dose assessment for the 
veteran's exposure from the Defense Special Weapons Agency.  
The prepared dose assessment was based upon his 
recollections, service records, operational documents and 
reports, and scientific principles and studies.  During 
Operation Teapot, he was exposed to a nuclear Shot named 
"APPLE 1" that was fired atop a 500 foot tower.  His 
potential sources of radiation exposure were neutron and 
gamma radiations produced at the time of the APPLE 1 
detonation or shortly thereafter, commonly referred to as 
initial radiation; residual radiation from APPLE 1; residual 
radiation while providing engineering support; and radiation 
from fallout.  The internal dose summary was that his total 
committed dose, equivalent to the kidneys or prostate, was 
0.0 rem (less than 0.01 rem).

On VA examination in August 1998, the diagnoses of cancer of 
the prostate which led to a radical retropubic prostatectomy 
in 1994, and suspected cancer of the right kidney leading to 
a right nephrectomy in 1996 were confirmed.

In December 1998, the dose assessment prepared by the Defense 
Special Weapons Agency (DSWA) was forwarded to the Under 
Secretary for Health for a medical opinion as to the 
relationship between exposure to ionizing radiation and the 
subsequent development of prostate cancer.  In a December 
1998 opinion, the VA Chief Public Health and Environmental 
Hazards Officer opined that it was unlikely that his prostate 
cancer could be attributed to exposure to ionizing radiation 
in service.  The Officer acknowledged that the CIRRPC Science 
Panel Report Number 6, 1988, did not provide screening doses 
for prostate cancer and that the sensitivity of the prostate 
to radiation carcinogenesis appeared to be relatively low and 
was not clearly established.  However, the Officer noted that 
based on the dose estimate of an upper bound of 0.3 rem 
neutron plus gamma and an internal total committed dose 
equivalent to the kidneys or prostate of less than 0.01 rem, 
it was unlikely that his prostate cancer could be attributed 
to exposure to ionizing radiation in service.  As a result of 
the findings, and following review of the evidence in its 
entirety, the Officer opined that there was no reasonable 
possibility that his disability was the result of such 
exposure.

In an August 1999 opinion, Dr. Elliott opined that the 
veteran's prostate cancer was more likely than not to have 
been caused by ionizing radiation which he incurred while on 
active duty.

In accordance with recommendations from a May 2003 report 
from the National Research Council, the Defense Threat 
Reduction Agency (DTRA) provided a revised radiation dose 
assessment in March 2006.  After careful review of his 
exposure scenario, the DTRA had not identified any 
circumstances that would significantly increase the 
previously reported dose estimate of June 1999.  The DTRA 
reaffirmed the external dose estimates and revised upper 
bound estimates of external and internal doses.  The total 
external was 0.2 rem, with a revised upper bound external 
dose equivalent of 0.5 rem.  The total external neutron dose 
equivalent was 0.0029 rem, with a revised upper bound 
external neutron dose equivalent of 0.174 rem.  The revised 
upper bound committed dose equivalent to the prostate was 
0.0024 rem.

The DTRA's revised dose estimates were forwarded to the Under 
Secretary for a second medical opinion regarding the 
relationship between the veteran's exposure to ionizing 
radiation and his prostate cancer.  In an August 2006 
opinion, the VA Chief Public Health and Environmental Hazards 
Officer affirmed the December 1998 opinion and opined that 
there is no reasonable probability that the veteran's 
adenocarcinoma of the prostate resulted from exposure to 
ionizing radiation.  The Officer noted that the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the prostate cancer and that computer 
software calculated a 99th percentile value for the 
probability of causation of 0.60 percent.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the August 2006 opinion of the VA Chief Public Health 
Environmental Hazards Officer is the most persuasive 
evidence.  The opinion that there is no reasonable 
probability that the veteran's adenocarcinoma of the prostate 
resulted from exposure to ionizing radiation was made by that 
physician based on a revised scientific dose estimate 
provided by the DTRA, operational documents and reports, and 
scientific principles and studies.

The Board has considered the August 1999 private opinion from 
the veteran's family practitioner that his prostate cancer 
was more likely than not caused by ionizing radiation which 
he incurred while on active duty.  However, while the opinion 
has probative value, it was not rendered on the basis of a 
thorough review of the entire claims file and is unsupported 
by the competent medical evidence, scientific principles and 
studies, and revised dose assessment, and is therefore less 
probative than the VA Officer's August 2006 opinion.

The veteran's prostate cancer diagnosis was not made until 
thirty-nine years after service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board finds that August 2006 VA 
opinion regarding the likelihood of causation to be more 
persuasive evidence on the issue of whether the veteran's 
prostate cancer is due to exposure to ionizing radiation.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed condition.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his assertions do not 
constitute competent medical evidence that his prostate 
cancer began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that prostate cancer was incurred in or aggravated 
by service or that prostate cancer manifested to a 
compensable degree within the applicable presumptive period 
following the veteran's separation from service.  Therefore, 
service connection for prostate cancer, also claimed as due 
to ionizing radiation exposure, is denied.


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


